DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Continuation filed 11/30/2020. Claims 1-20 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: 
With respect to independent claim 1 (and claims 2-8 which further depend), claim 9 (and claims 10-15 which further depend), claim 16 (and claims 17-20 which further depend), the prior art of record fails to teach or suggest the claimed limitations in combination, namely a SRAM array including a first bit cell array and a second bit cell array arranged along a first direction; a strap cell arranged along a second direction and positioned between the first bit cell array and the second bit cell array along the first direction, where the strap cell includes a first P-type well region; two first N-type well regions; a second N-type well region, and a deep N-type well region underlying the two first N-type well regions and the second N-type well region.
The prior art made of record and considered pertinent to applicant’s disclosure:  the PGPubs 2013/0320458 A1 to Deng et al. (“Deng”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
When responding to this office action, applicants are advised to provide the examiner with the page and line numbers in the application and/or references cited to assist the examiner.
Conclusion
A shortened statutory period for response to this action is set to expire three months and zero days from the mailing date of this letter. Failure to respond within the period for response will cause this application to become abandoned (see MPEP 710.02(b)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824